280 S.W.3d 789 (2009)
Carl MITCHELL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91273.
Missouri Court of Appeals, Eastern District, Division One.
April 14, 2009.
Jo Ann Rotermund, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Carl Mitchell appeals the judgment denying his motion for post-conviction relief under Rule 29.15. We find that the motion court did not err in denying Mitchell's motion.
*790 An extended opinion would have no precedential value. We affirm the judgment of the motion court under Rule 84.16(b).